Citation Nr: 0103758	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  99-20 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for bilateral pterygia.  

2.  Entitlement to service connection for otitis externa and 
Eustachian tube dysfunction.  

3.  Entitlement to service connection for degenerative joint 
disease (DJD) of the cervical spine.  

4.  Entitlement to service connection for dermatitis.   



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active duty from October 1973 to October 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran's May 1999 notice of 
disagreement included the issues of service connection for 
upper respiratory infections and residuals of a head injury, 
as well as increased ratings for hearing loss, residuals of a 
tonsillectomy, and bilateral plantar fasciitis.  However, in 
his October 1999 substantive appeal, the veteran specified 
that he wished to appeal only the four issues set forth 
above.  Accordingly, the notice of disagreement as to the 
other five issues is considered withdrawn.  38 C.F.R. § 
20.204 (2000).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  There is no evidence of eye abnormality at the veteran's 
entrance to active duty service.  Service medical records 
reflect diagnoses of bilateral pingueculae and bilateral 
pterygia.  The July 1998 VA ophthalmology examination shows 
3+ pingueculae of the nasal conjunctiva bilaterally.    

3.  There is no medical evidence demonstrating that the 
veteran currently has a chronic disability from otitis 
externa and Eustachian tube dysfunction.  

4.  There is no medical evidence demonstrating that the 
veteran currently has DJD of the cervical spine.  

5.  There is no medical evidence demonstrating that the 
veteran currently has chronic dermatitis.   


CONCLUSIONS OF LAW

1.  Bilateral pterygia were incurred during active duty 
service.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.102, 3.303 (2000).  

2.  Otitis externa and Eustachian tube dysfunction were not 
incurred during active duty service.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107); 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303 (2000).  

3.  DJD of the cervical spine was not incurred during active 
duty service and may not be presumed to have been incurred 
during service.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 1110, 1112, 1131 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2000).

4.  Dermatitis was not incurred during active duty service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the veteran and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  Review of the 
claims folder reveals that the RO's actions comply with the 
new statutory provisions.  In addition, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection generally requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. §§ 1113(b), 1133(c); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).  

1.  Bilateral Pterygia

The veteran's September 1973 enlistment examination report 
showed no finding of eye abnormality.  Review of service 
medical records disclosed an initial diagnosis of beginning 
pingueculae in April 1978.  In September 1988, the veteran 
was diagnosed as having a small, encroaching pterygium.  
Notes dated in January 1991 indicated that the veteran had a 
right pterygium that should be removed.  An eye examination 
performed in September 1996 revealed a diagnosis of bilateral 
nasal pingueculae.  However, an eye examination performed in 
March 1997 revealed a diagnosis of beginning bilateral 
pterygium.  Finally, the July 1998 VA ophthalmology 
examination report reflected findings of 3+ pingueculae of 
the nasal conjunctiva bilaterally.  

A review of this evidence suggests to the undersigned that 
there a subjective component in the diagnosis of pterygium 
versus pinguecula, such that different examiners may assign 
either diagnosis on the basis of the same physical findings.  
In any event, it is clear from the record that the veteran's 
ocular condition, diagnosed as both pingueculae and pterygia, 
began in service and continues to manifest at present.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that the evidence supports service connection for 
bilateral pterygia.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303. 

2.  Other Claims

The Board finds that the preponderance of the evidence is 
against service connection for otitis externa and Eustachian 
tube dysfunction, DJD of the cervical spine, and dermatitis 
because in each case there is no competent evidence of a 
current disability.  Specifically, the May 1998 VA general 
medical examination report indicated that the ears were 
within normal limits.  X-rays of the cervical spine were 
negative.  Examination revealed no skin lesions.  A claim for 
service connection is not valid if there is no present 
disability.  Degmetich v. Brown, 104 F.3d 1328, 1332 (1997); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition, review of the veteran's service medical records 
fails to disclose evidence of chronic disability in service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-95.  Those 
records documented two separate occasions of diagnosed otitis 
externa in 1982 and one diagnosis of Eustachian tube 
dysfunction in August 1994.  In addition, service medical 
records indicated that the veteran suffered from neck pain 
following a motor vehicle accident in May 1995.  X-rays of 
the cervical spine were negative.  Finally, treatment records 
showed complaints of rash, other than contact dermatitis, 
only in May 1979 and April 1993.  For all three alleged 
disorders, the service medical records reflect acute and 
transitory conditions that resolved without resulting chronic 
disability.  Moreover, the veteran's April 1997 retirement 
physical examination is negative for findings associated with 
the ears, cervical spine, or skin. 
The Board notes that, to the extent the veteran may relate 
complaints of dizziness to the alleged Eustachian tube 
dysfunction, it is emphasized that the RO has associated 
dizziness with tinnitus, for which he is already service 
connected and compensated.   

In conclusion, the Board finds that the preponderance of the 
evidence is against service connection for otitis externa and 
Eustachian tube dysfunction, DJD of the cervical spine, and 
dermatitis.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303.  

If the veteran wishes to complete his application for service 
connection for these disorders, he should submit competent 
evidence showing that he currently has each disability and 
that each disability is in some way related to service.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. § 5103); Robinette v. Brown, 8 Vet. 
App. 69, 77-80 (1995).    


ORDER

Service connection for bilateral pterygia is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.    

Service connection for otitis externa and Eustachian tube 
dysfunction is denied.  

Service connection for DJD of the cervical spine is denied.  

Service connection for dermatitis is denied.   



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 



